NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON CALIS, AKA Luciano Carlis,               No.    18-70926
AKA Nelson Carlis,
                                                Agency No. A092-810-626
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Nelson Calis, a native and citizen of Belize, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his request for a continuance. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the agency’s denial of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the

petition for review.

      The agency did not abuse its discretion in denying Calis’s motion to

continue, where he had been granted nine previous continuances, he repeatedly

failed to cooperate or communicate with his counsel resulting in counsel’s repeated

withdrawal and delays in his case, the IJ advised him of his obligation to file an

application for relief and supporting documentation or risk being ordered removed,

and he failed to submit an application for relief despite having had years to do so.

See Ahmed, 569 F.3d at 1012 (listing factors to consider when reviewing the

agency’s denial of a continuance); cf. Cui v. Mukasey, 538 F.3d 1289, 1294-95 (9th

Cir. 2008) (abuse of discretion in denying continuance where IJ failed to warn Cui

that failure to resubmit fingerprints in advance to merits hearing could result in

pretermission of her claim, previous delays were not due to Cui’s conduct, and Cui

was otherwise diligent). Calis’s contention that the agency did not show proper

consideration of all factors is not supported.

      PETITION FOR REVIEW DENIED.




                                           2                                   18-70926